Citation Nr: 9907994	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  98-16 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the residuals of an 
injury to the right flank.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


REMAND

The veteran had active duty from August 1988 to January 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Atlanta, 
Georgia, regional office (RO) of the Department of Veterans 
Affairs (VA).  The veteran's appeal originally included the 
issue of entitlement to service connection for left sciatica.  
She withdrew this issue at the December 1998 hearing before 
the undersigned member of the Board.  

The veteran testified at the December 1998 hearing that her 
disability is located more toward the right thoracic area of 
her back than the right flank.  She states that she was 
treated for pain in this region throughout the last ten 
months of active service.  Furthermore, she states that she 
received treatment from a private chiropractor for the same 
disability shortly after discharge from service.  The records 
of this treatment are not contained in the claims folder.  
The Board believes that an attempt should be made to obtain 
these records prior to reaching a decision in this case.  

The veteran also testified that she believed her February 
1998 VA examination was perfunctory, and did not address her 
complaints of pain with certain activities.  The Board notes 
that the diagnoses from this examination included right flank 
pain, but the examiner did not express an opinion as to 
whether or not this was the same disability for which the 
veteran was treated during service.  The Board finds that an 
additional VA orthopedic examination would be useful in the 
determination of this appeal.  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to her claim.  38 U.S.C.A. § 5107 (West 
1991).  This includes obtaining all relevant medical records, 
and affording the veteran adequate medical examinations.  
Therefore, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is remanded to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for her right 
flank pain since discharge from service.  
After securing the necessary release, the 
RO should obtain these records and 
associate them with the claims folder.  A 
particular effort should be made to 
locate and obtain the records from the 
Michigan chiropractor from whom the 
veteran received treatment shortly after 
her discharge from service. 

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of her claimed right 
flank and/or back disability.  All 
indicated tests and studies should be 
conducted.  The claims folder should be 
made available to the examiner for review 
before the examination.  After the 
completion of the examination and review 
of the medical records contained in the 
claims folder, the examiner should offer 
an opinion for the following questions:  
1) Does the veteran have a current 
disability?  2) If a current disability 
is found to exist, is it as likely as not 
that this disability is the same 
disability for which the veteran received 
treatment during service?  The reasons 
for these opinions should be provided.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).







